UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) – April 20, 2010 The First of Long Island Corporation (Exact Name of Registrant as Specified in Charter) New York 0-12220 11-2672906 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10 Glen Head Road, Glen Head, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code - (516) 671-4900 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders The Annual Meeting of Stockholders of The First of Long Island Corporation (the "Corporation") held April 20, 2010 was called to elect five directors to serve two-year terms or until their successors have been elected and qualified and to ratify the reappointment of Crowe Horwath LLP as the Corporation’s independent registered public accounting firm for 2010. For the election of directors, each share is entitled to as many votes as there are directors to be elected, and such votes may be cumulated and voted for one nominee or divided equally among as many different nominees as is desired.If authority to vote for any nominee or nominees is withheld on any proxy, the votes are then spread equally among the remaining nominees.If there is no designation on any proxy as to how the shares represented should be voted, the proxy is voted for the election of all nominated directors. The following table lists the directors elected at the annual meeting and, for each director elected, the number of votes cast for, the number of votes withheld and the number of broker non-votes.No other persons were nominated and no other persons received any votes. Directors Elected At Number of Votes Annual Meeting Cast For Withheld Broker Non-votes Allen E. Busching Paul T. Canarick Alexander L. Cover J. Douglas Maxwell Jr. Stephen V. Murphy The name of each director whose term of office as a director continued after the annual meeting is as follows: Term as Director Name Expires Howard Thomas Hogan Jr. John T. Lane Milbrey Rennie Taylor Walter C. Teagle III Michael N. Vittorio For the ratification of the reappointment of Crowe Horwath LLP as the Corporation’s independent registered public accounting firm, 5,482,356 votes were cast for, 67,509 votes were cast against, and 5,166 abstained. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. The First of Long Island Corporation (Registrant) Date: April 22, 2010 By: /s/ Mark D. Curtis Mark D. Curtis Senior Vice President & Treasurer (principal accounting & financial officer) 1
